ALLOWANCE
Response to Amendment
The applicant’s amendment filed 07/20/2021 has been entered.

Reasons for Allowance
Claim(s) 1-7, 9, and 11-19 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a built-in illumination apparatus, comprising a light fixture unit that includes a first terminal, an outer contour portion configured to be built in a wall portion including a ceiling, and a socket portion that includes a socket portion body, a first fitting portion on an inner peripheral surface of the socket portion body, a first guide on the inner peripheral surface of the socket portion body, and a second guide connected to the first guide, and the first fitting portion is at a counterclockwise position in a circumferential direction relative to the second guide such that the first fitting portion is connected to the second guide, and a light source unit that includes a light source section, an additional functional section, a casing, a second terminal, and a second fitting portion, wherein the casing includes a first side peripheral surface that is extended in an insertion direction for insertion of the light source unit in the outer contour portion, the second terminal is projected outward in a radial direction from the first side peripheral surface, the second terminal is configured to electrically connect to the first terminal based on the second fitting portion that is detachably fit with the first fitting portion, the light source section is configured to emit light for illumination, the additional functional section has at least one as specifically called for the claimed combinations.
The closest prior art, Masuda (US 2012/0127731 A1), does not include a second fitting portion, wherein the casing includes a first side peripheral surface that is extended in an insertion direction for insertion of the light source unit in the outer contour portion, the second terminal is projected outward in a radial direction from the first side peripheral surface, the second terminal is configured to electrically connect to the first terminal based on the second fitting portion that is detachably fit with the first fitting portion as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Masuda reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875